PER CURIAM HEADING






                     NO. 12-04-00292-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

MIKE HOPKINS,                                              §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

TEXAS DEPARTMENT OF 
PUBLIC SAFETY,                                             §     CHEROKEE COUNTY, TEXAS
APPELLEE




MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P. 42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was due
to have been filed at the time the appeal was perfected, i.e., September 1, 2004.  See Tex. R. App.
P. 32.1.  On September 10, 2004, this Court notified Appellant that he should file a docketing
statement immediately if he had not already done so.  However, Appellant failed to file a docketing
statement.
            On September 24, 2004, this Court issued a second notice advising Appellant that the
docketing statement was past due.  The notice also advised Appellant that the filing fee was due to
have been paid on or before September 20, 2004, but had not been received.  See Tex. R. App. P. 5.
The notice further provided that unless the docketing statement and filing fee were filed on or before
October 4, 2004, the appeal would be presented for dismissal in accordance with Rule 42.3.  The
time for filing the docketing statement and paying the filing fee has expired, and Appellant has not
complied with the Court’s request.  Appellant having failed after notice to comply with Rule 5 and
Rule 32.1, the appeal is dismissed.  Tex. R. App. P. 42.3(c).
Opinion delivered October 20, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)